DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 09/26/2022:
Claims 1, 5 and 7 have been amended. 
Claims 8 and 10-15 have been canceled. 
The previous claim objection has been withdrawn in light of the amendment.
The previous 112 rejections have been withdrawn in light of the amendment.
The previous prior art has been applied. All changes made are necessitated by the amendment. Thus the action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0190960 to Harris in view of US Patent Application Publication 2018/0248157 to Suzuki.
With respect to claim 1, Harris et al. teach a second interconnect plate 162 (a structural busbar) for a battery comprising: a metal plate; and a plurality of positive tab 163 (projection) from the metal plate; wherein the metal plate defines holes that are dimensioned to accommodate negative tabs 153 (further projections) on a first interconnect plate 152 (a further structural busbar) (Harries et al.: Sections [0115]-[0120]; Fig. 3F).

Harris et al. do not specifically teach the projections are blisters.
	However, Suzuki teaches a battery pack comprising a wiring board 25, wherein the wiring board 25 comprising a plurality of connection terminals 25T, which are in blister shape (Suzuki: Section [0067]; Fig. 3). It would have been obvious as of the effective filing dated of the claimed invention to alternatively replace the positive tab 163 of Harris et al. with the connection terminals 25T of Suzuki as due to the face that both of them serve the same purpose.
It would have been obvious as of the effective filing dated of the claimed invention to have modified Harris et al. with the teaching above from Suzuki with the motivation of having a means such the protective member includes a plurality of openings, and the plurality of secondary batteries contained in the containing member are covered with the protective member to expose the plurality of terminals from the plurality of openings; the wiring member is coupled to the plurality of terminals exposed from the plurality of openings; the protective member includes a hydrate-containing material, as such, the safety of the battery would be improved.

With the teaching from Suzuki, Harris et al. teach the second interconnect plate 162 (the structural busbar), wherein each blister comprises an end that is circle (Suzuki: Section [0067]; Fig. 3). With respect to the limitation, “wherein each blister comprises an end that is coined,” it would have the same functionality or purpose as the claimed limitation. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113.
It would have been obvious as of the effective filing dated of the claimed invention to have modified Harris et al. with the teaching above from Suzuki with the motivation of having a means such the protective member includes a plurality of openings, and the plurality of secondary batteries contained in the containing member are covered with the protective member to expose the plurality of terminals from the plurality of openings; the wiring member is coupled to the plurality of terminals exposed from the plurality of openings; the protective member includes a hydrate-containing material, as such, the safety of the battery would be improved.

With respect to claim 2, with the teaching from Suzuki, Harris et al. teach the second interconnect plate 162 (the structural busbar), wherein each positive tab 163 (each projection or blister) is spot-weldable to an electrical terminal of a cell of the battery (Harries et al.: Sections [0115]-[0120]; Fig. 3F).

With respect to claim 3, with the teaching from Suzuki, Harris et al. teach the second interconnect plate 162 (the structural busbar), wherein the connection terminal 25T (the blisters) project perpendicularly from only one side of the wiring portions 25A-25E (the metal plate) (Suzuki: Section [0067]; Fig. 3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Harris et al. with the teaching above from Suzuki with the motivation of having a means such the protective member includes a plurality of openings, and the plurality of secondary batteries contained in the containing member are covered with the protective member to expose the plurality of terminals from the plurality of openings; the wiring member is coupled to the plurality of terminals exposed from the plurality of openings; the protective member includes a hydrate-containing material, as such, the safety of the battery would be improved.

With respect to claim 4, with the teaching from Suzuki, Harris et al. teach the second interconnect plate 162 (the structural busbar), wherein the connection terminal 25T (the blisters) are cup-shaped (Suzuki: Section [0067]; Fig. 3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Harris et al. with the teaching above from Suzuki with the motivation of having a means such the protective member includes a plurality of openings, and the plurality of secondary batteries contained in the containing member are covered with the protective member to expose the plurality of terminals from the plurality of openings; the wiring member is coupled to the plurality of terminals exposed from the plurality of openings; the protective member includes a hydrate-containing material, as such, the safety of the battery would be improved.

With respect to claim 5, with the teaching from Suzuki, Harris et al. teach the second interconnect plate 162 (the structural busbar), wherein each connection terminal 25T (each blisters) comprises: a beam-like element to which the end of the blister is connected (Suzuki: Section [0067]; Fig. 3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Harris et al. with the teaching above from Suzuki with the motivation of having a means such the protective member includes a plurality of openings, and the plurality of secondary batteries contained in the containing member are covered with the protective member to expose the plurality of terminals from the plurality of openings; the wiring member is coupled to the plurality of terminals exposed from the plurality of openings; the protective member includes a hydrate-containing material, as such, the safety of the battery would be improved.

With respect to claim 6, with the teaching from Suzuki, Harris et al. teach the second interconnect plate 162 (the structural busbar), wherein each beam-like element comprises: a curved wall (Suzuki: Section [0067]; Fig. 3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Harris et al. with the teaching above from Suzuki with the motivation of having a means such the protective member includes a plurality of openings, and the plurality of secondary batteries contained in the containing member are covered with the protective member to expose the plurality of terminals from the plurality of openings; the wiring member is coupled to the plurality of terminals exposed from the plurality of openings; the protective member includes a hydrate-containing material, as such, the safety of the battery would be improved.

With respect to claim 7, with the teaching from Suzuki, Harris et al. teach the second interconnect plate 162 (the structural busbar), wherein each end is parallel to the wiring portions 25A-25E (the metal plate) (Suzuki: Section [0067]; Fig. 3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Harris et al. with the teaching above from Suzuki with the motivation of having a means such the protective member includes a plurality of openings, and the plurality of secondary batteries contained in the containing member are covered with the protective member to expose the plurality of terminals from the plurality of openings; the wiring member is coupled to the plurality of terminals exposed from the plurality of openings; the protective member includes a hydrate-containing material, as such, the safety of the battery would be improved.

With respect to claim 9, with the teaching from Suzuki, Harris et al. teach the second interconnect plate 162 (the structural busbar), wherein the positive tab 163 or the negative tab 153 (the projection or blister) comprise positive tab 163 (a first type of blister) and negative tab 153 (a second type of blister), wherein the negative tab 153 (the second type of blister) projects further from the interconnect assembly 120 (the metal plate) than the positive tab 163 (the first type of blister).

Response to Arguments
Applicant’s arguments filed 11/07/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not specifically teach the limitation, “wherein each end is coined.”
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. With the teaching from Suzuki, Harris et al. teach the second interconnect plate 162 (the structural busbar), wherein each blister comprises an end that is circle (Suzuki: Section [0067]; Fig. 3). With respect to the limitation, “wherein each blister comprises an end that is coined,” it would have the same functionality or purpose as the claimed limitation. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113. Therefore the rejections will be maintained.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        11/11/2022